FILED
                                              United States Court of Appeals
                   UNITED STATES COURT OF APPEALS     Tenth Circuit

                          FOR THE TENTH CIRCUIT                    June 24, 2021
                        _________________________________
                                                              Christopher M. Wolpert
                                                                  Clerk of Court
    KERRY KRUSKAL,

           Plaintiff - Appellant,
                                                       No. 20-2177
    v.                                      (D.C. No. 1:16-CV-01075-JB-SCY)
                                                         (D. N.M)
    JUAN MARTINEZ and DIANA
    MARTINEZ,

           Defendants - Appellees.
                       _________________________________

                           ORDER AND JUDGMENT *
                        _________________________________

Before BACHARACH, MURPHY, and CARSON, Circuit Judges.
               _________________________________

         This appeal grew out of a state action for breach of a contract to

purchase land. The state district court ruled for the buyer, concluding that

he could avoid payment by returning the land to the seller, Mr. Kerry

Kruskal. Mr. Kruskal appealed in state court, but the state supreme court

dismissed the appeal on the ground that he had begun the appeal too late.


*
      We conclude that oral argument would not materially help us to
decide the appeal, so we have decided the appeal based on the record and
the parties’ briefs. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
      Mr. Kruskal argues that the ruling was incorrect. Rather than appeal

to the U.S. Supreme Court, however, he appealed to the federal district

court. The district court dismissed the appeal for lack of jurisdiction, and

Mr. Kruskal acknowledges that this ruling was correct.

      Mr. Kruskal nonetheless filed two motions to reopen his time to

appeal the federal district court’s ruling on the ground that he had not

timely received notice of the ruling. See Fed. R. App. P. 4(a)(6)(A). The

district court denied the motions, and Mr. Kruskal wants to appeal the

denial of his second motion to reopen on the ground that he hadn’t timely

received the electronic copy of the district court’s order of dismissal. We

reject his argument for two reasons:

      1.    He admitted in federal district court that he had timely received
            the electronic copy of the ruling.

      2.    More time to appeal to our court would not help him.

      Mr. Kruskal repeatedly argued in district court that he had

experienced delays in receiving his electronic mail. The federal district

court rejected this argument, stating that it had checked and confirmed

proper delivery of the electronic copy of the ruling on the day of its entry

(November 30, 2016). Mr. Kruskal moved twice for reconsideration. In his

first motion to reconsider, he admitted electronic receipt of the ruling on

November 30, 2016, but said that he didn’t notice the ruling because of

delays in getting some of his other electronic mail:


                                       2
R. vol. 1, at 82 (Doc. 11 at 3).

      This admission is fatal. Mr. Kruskal could obtain reopening of the

time to appeal only if he hadn’t timely received the ruling on November

30, 2016, Fed. R. App. P. 4(a)(6)(A), and he admittedly received the

electronic copy on the day of its issuance.

      Mr. Kruskal emphasizes that even if he received the ruling on

November 30, 2016, he did not open or read the email until later. But it

doesn’t matter when Mr. Kruskal read the email; we consider only when he

received the notice. See Fed. R. App. P. 4(a)(6)(A); Fed. R. Civ. P. 77(d)

and 5(b)(2)(E).

      Mr. Kruskal also argues that he did not read the ruling promptly

because he was hospitalized in late December 2016. But Mr. Kruskal

received the ruling almost a month before he was hospitalized. R. vol. 1, at

81 (Doc. 11 at 2). So the district court correctly declined to reopen his

time to appeal.


                                      3
      Even if the district court had allowed him to reopen the time to

appeal, an appeal would do him little good. He admits that the federal

district court lacked jurisdiction to consider an appeal of a decision in

state court. He wants to correct his prior misstep by appealing the state

supreme court’s dismissal to the U.S. Supreme Court. But if the district

court were to reopen time to appeal, our inquiry would be limited to the

district court’s ruling that it lacked jurisdiction over an appeal from state

court. Despite this limitation, Mr. Kruskal admits that the federal district

court lacked jurisdiction. And neither the federal district court nor our

court could grant Mr. Kruskal additional time to appeal from state court to

the U.S. Supreme Court. So his effort to obtain additional time to appeal

the district court’s ruling is futile. Even if he were to obtain more time, he

would simply be appealing a federal district court ruling that he concedes

was correct.

      We do not fault Mr. Kruskal: He is pro se and was understandably

confused by the complicated procedural status of this case. In his first

motion to reopen, he asked the federal district court if his appeal should go

to “Colorado” or to the “U.S. Supreme Court.” R. Vol. 1, at 74 (Doc. 9 at

3). The district court could not give legal advice. So the court

understandably ruled on the legal ground presented, concluding correctly

that Mr. Kruskal had failed to show satisfaction of the requirements to

reopen his time to appeal.

                                       4
      The federal district court’s ruling was correct. And Mr. Kruskal’s

challenges to that ruling were misguided from the outset: A federal court

cannot grant additional time for a litigant to appeal from a state court to

the U.S. Supreme Court.

      We thus affirm the denial of Mr. Kruskal’s second motion to reopen

the time to appeal.

                                    Entered for the Court




                                    Robert E. Bacharach
                                    Circuit Judge




                                      5